Citation Nr: 0116845	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hypertension, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently assigned a 
10 percent disability rating for limited motion, 
postoperative residual of left knee injury, and currently 
assigned a separate 10 percent disability rating for 
ligamentous laxity, postoperative residual of left knee 
injury.

3.  Entitlement to service connection for a right knee 
condition as secondary to the service-connected postoperative 
residuals of left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1975 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 RO rating decision which denied 
increased ratings for a left knee disorder, for hypertension, 
and for lumbosacral strain, and which denied service 
connection for a right knee disorder.  The veteran submitted 
a notice of disagreement in January 1997.  Further 
development of the evidence was undertaken by the RO and, in 
a January 1998 rating decision, the RO granted an increased 
rating for lumbosacral strain from 10 percent to 40 percent 
disabling, and continued the denial of the other claims.  
After the statement of the case was issued in January 1998, 
the veteran perfected his appeal to the Board for increased 
ratings for the left knee condition and for hypertension and 
for service connection for a right knee disorder by 
submitting a VA Form 9 substantive appeal in January 1998.  
On the substantive appeal, the veteran withdrew his appeal 
for an increased rating for lumbosacral strain.

The Board remanded the case in December 2000 to fulfill the 
veteran's request for a hearing before the Board.  On remand, 
the veteran withdrew his request for a hearing.


FINDINGS OF FACT

Service-connected hypertension in this case is manifested by 
occasional diastolic pressure readings more than 100 since 
1994 and the rest less than 100; by systolic pressure 
readings less than 150; and evidence that continuous 
medication is required for control.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997 & 2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty from March 1975 to December 
1979.  Service medical records include a December 1974 
enlistment examination report on which no complaints or 
findings relevant to the knees or to hypertension were noted.  
The veteran's blood pressure was recorded as 120/80.

In May 1977, the veteran was seen in a medical clinic for 
complaints of a knee injury resulting from football practice.  
The diagnosis was left medial meniscus tear.  The knee was 
treated with whirlpool and exercises through May and June.  
Swelling and pain of the knee persisted, and the veteran 
underwent an arthrotomy and medial meniscectomy of the left 
knee in July 1977.  The diagnosis was peripheral tear, left 
medial meniscus, and complete tear, left anterior cruciate 
ligament.  One month after the surgery, the veteran injured 
his left knee again when he fell off a bicycle in August 
1977.  The impression was lateral left knee ligamentous 
strain.

In early September 1977, the veteran was seen with moderate 
effusion of the left knee when he again fell off his bicycle.  
In late September 1977, after a vigorous program of 
quadriceps exercises, the veteran reported having minimal 
pain with the left knee and no locking or swelling.  
Examination revealed very minimal effusion, full flexion, and 
full active extension.  With the knee fully extended, there 
was no medial or lateral ligamentous instability; however, at 
30 degrees, there was considerable antero-medial instability.  
The veteran continued with exercise treatments.

In July 1979, the veteran was seen for complaints of pain, 
swelling, and giving out of the left knee.  He underwent a 
pes transfer in August 1979.  The diagnosis was old rupture 
of anterior cruciate ligament of the left knee with 
anteromedial instability.

On the October 1979 separation examination report, the 
examiner noted the surgeries performed on the veteran's knee 
in 1977 and 1979 and observed that the veteran presently 
suffered from occasional mild pains and had full range of 
motion and full strength of the knee.  The veteran's blood 
pressure was recorded as 118/80.  There were no complaints of 
findings relevant to hypertension.  The veteran filed his 
original claim for VA compensation benefits in January 1980.

On an April 1980 VA examination report, the examiner noted 
that knee extension was 0 degrees and flexion 130 degrees 
bilaterally.  The veteran was able to squat the full range, 
he could stand on toes and heels, and he walked with a normal 
gait.  There was no difference in the length of the lower 
limbs; the left calf and left thigh were slightly smaller in 
circumference from the right calf and thigh.  There was no 
laxity of the collateral ligaments of either knee, but the 
left anterior cruciate ligament was slightly laxed in 
comparison with the right.  McMurray's sign was negative 
bilaterally.  (McMurray's test is "rotation of the tibia on 
the femur to determine injury to the meniscal structures."  
Stedman's Medical Dictionary 1780 (26th ed. 1995)).  A VA X-
ray report showed slight osteoarthritis of the left knee.  On 
examination of the cardiovascular system, the examiner 
recorded blood pressure readings of 130/100, 140/105, and 
136/100.  The diagnoses included postoperative status left 
knee arthrotomies and hypertension, systemic, moderate.

In a May 1980 rating decision, the RO granted service 
connection for residuals, left knee injury, with 
osteoarthritis and meniscectomy and assigned an disability 
rating of 10 percent for the disorder.  The RO also granted 
service connection for hypertension under provisions in the 
law which allow service connection to be presumed for certain 
chronic conditions, including hypertension, which manifest 
themselves to a degree of 10 percent or more within a year 
after separation from service.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  The RO assigned a 10 percent 
disability rating for hypertension.

The RO denied claims made by the veteran over the years for 
increased ratings for his service-connected conditions in 
rating decisions dated in June 1987, April 1988, and June 
1989.  In connection with these claims, treatment reports 
were obtained in April 1988 and among these was a VA 
outpatient report, dated in July 1987, showing that the 
veteran was seen with complaints of having problems with the 
left knee while bending or moving around on the knee.  The 
veteran reported the history of left knee injury in service 
and stated he had been doing well since then until the 
present.  On examination, there was full range of motion of 
the knee and effusion was present.  Degenerative joint 
disease was shown on X-ray.  The examiner noted that the 
veteran's blood pressure was 128/92.

A VA Progress Note, dated in January 1988 showed that the 
veteran complained of left knee pain and pulling over the 
patellar tendon when walking up stairs.  He also reported 
morning swelling of the knee and complained of instability.  
The examiner noted the history of left medial meniscectomy 
with ligament reconstruction in 1979.  On examination, there 
was Lachman's test was 2+ (Lachman's test is "a maneuver to 
detect deficiency of the anterior cruciate ligament; with the 
knee flexed 20 to 30 degrees, the tibia is displaced 
anteriorly relative to the femur; a soft endpoint or greater 
than 4 millimeters of displacement is positive (abnormal); 
McMurray's test was negative.  There was 1+ lateral 
instability and 1+ patellar grinding.  The impression was 
left knee medial joint and patellofemoral degenerative joint 
disease.  A January 1988 VA X-ray report pertaining to both 
knees reflected moderate generalized hypertrophic 
degenerative changes.  The joint spaces appeared preserved.  
No joint effusion was identified in either knee.

VA treatment records obtained in May 1989 included an 
outpatient report, dated in April 1989, in which the veteran 
was seen for routine follow up regarding his left knee and 
back disorders.  It was noted that the veteran had no 
specific complaints about the left knee.  He denied locking, 
giving way, and pain.  Objectively, the left knee was stable 
in all planes, range of motion was from 0 degrees extension 
to 110 degrees flexion without pain.  There was no crepitus 
and Lachman's test was negative.

Additional VA treatment records obtained in August 1990 
included a VA X-ray report pertaining to the left and right 
knees.  Three views of the knees in the standing position 
demonstrated narrowing of both medial and lateral joint space 
compartments, left significantly worse than right.  There 
were marginal osteophytes involving the patellofemoral, 
medial and lateral femoral compartments on the left.  No 
significant osteophytes were identified on the right.  No 
effusion was seen on the left.  The lateral view on the right 
was slightly off lateral, but no large effusion was 
identified.  The conclusion was degenerative osteoarthritis, 
left greater than right, with little change radiographically 
compared to X-ray study done in January 1988.

On examination in August 1990, the examiner noted the history 
of left knee injury and surgeries.  The left knee reflected 
minimal effusion, positive Lachman's sign, positive anterior 
drawer sign (drawer sign is, "in a knee examination, the 
forward or backward sliding of the tibia indicating laxity or 
tear of the anterior (forward slide) or posterior (backward 
slide) cruciate ligaments of the knee."  Stedman's at 1616), 
and negative varus/valgus instability.

In November 1995, the veteran claimed increased ratings for 
his service-connected conditions and claimed service 
connection for a right knee disorder secondary to his 
service-connected left knee disorder.  Private treatment 
records from Patricia D. Glenn, M.D., were received by the RO 
in November 1995.  On a May 1994 office visit report, Dr. 
Glenn noted that the veteran had been in a motor vehicle 
accident two days earlier.  He was stopped when a car hit him 
from behind going about 25-30 miles per hour.  He was wearing 
a seat belt and was just jerked, but he did bump his head.  
The veteran reported that initially he was quite nervous; his 
left leg was shaking and he was somewhat dazed.  He denied 
loss of consciousness or difficulty thinking.  He noted neck 
pain, low back pain, and right leg pain.  He denied any 
previous injuries to these areas.  Dr. Glenn noted that 
objectively his blood pressure was 160/104 on the right and 
140/110 on the left.  The right knee was tender to palpation 
especially on the lateral side.  The assessment included 
right knee strain.

In late May, the veteran was seen again in Dr. Glenn's 
office.  He reported that his right knee was much worse.  The 
assessment included right knee strain.  In early June 1994, 
Dr. Glenn noted that the veteran's blood pressure remained 
elevated and had been for several visits.  A week later, the 
veteran reported still having right knee pain but it was not 
as bad as it had been.  He was now able to walk up stairs.  
Blood pressure was 126/96.  The assessment included right 
knee strain and hypertension with fair control.  The plan was 
to continue physical therapy.  Dr. Glenn noted that the 
veteran was slowly improving.  In late June, the veteran 
reported occasional right knee pain.  He stated that the 
right knee felt tight but that he was able to walk.  On 
examination, he had full range of motion of the right knee.  
The assessment was that the veteran still had occasional pain 
in the right knee but was seemed to coming along quite well.  
The plan was to discontinue physical therapy and continue the 
home exercises.

In July 1994, the veteran reported still having mild right 
knee pain.  He had been doing well with therapy and going in 
a pool which had helped the right knee tremendously.  
Objectively, Dr. Glenn noted that the right knee had full 
range of motion.  The assessment was right knee strain.  In 
late July, the veteran reported no real pain in his right 
knee presently.  Objectively, there was full range of motion.  
His blood pressure was 120/90.  The assessment was right knee 
strain, almost completely resolved.

On a September 1994 office visit report, Dr. Glenn noted that 
the veteran's hypertension was not controlled.  Blood 
pressure reading was 140/110.

Reports dated in 1995 from Dr. Glenn reflected that the 
veteran was involved in another motor vehicle accident in May 
1995.  He was treated primarily for cervical and lumbar 
strain following this accident.

In a June 1996 rating decision, the RO denied increased 
rating for the postoperative left knee injury and for 
hypertension, each rated as 10 percent disabling.  The RO 
also denied the veteran's claim for service connection for a 
right knee condition as secondary to the service-connected 
left knee condition on the basis that the veteran's claim was 
not well grounded.  The veteran submitted a notice of 
disagreement with the rating decision in January 1997.

In February 1997, the veteran underwent a VA examination.  
The veteran reported that he was service-connected for a left 
knee condition and hypertension and that he had had 
increasing pains in his right knee over the last eight or 
nine years.  He stated that he had pain on the side and 
lateral aspect of his right knee and difficulty bearing 
weight occasionally.  He felt like the knee was going to give 
way when he moved laterally.  He stated that this condition 
had been ongoing since approximately 1988.  He stated that he 
had been in a couple of car accidents in 1994 and 1995 but 
that the pain resulting from those accidents had resolved.  
The veteran reported that the right knee had never actually 
given way but that it felt as if it may and it caused him 
pain.  He stated that he took pain medication and wore a soft 
brace on the knee at times.

With regard to his left knee, the veteran reported the 
history of left knee surgery in service.  He stated that 
currently he had pain with prolonged standing or bending 
down.  He reported that he had pain when driving his car for 
a prolonged time because of pressing down on the clutch 
pedal.  He noticed some numbness along the shin of the leg 
when these pains occurred.  He reported difficulty going down 
stairs and occasionally going up stairs.  He was able to bear 
weight on the knee but had pain with prolonged standing.

The veteran also reported to the examiner that he had a 
history of hypertension and had been off and on medications.  
He stated that he was currently being followed by Dr. Glynn 
and was on medication.  He denied any symptomatology with his 
hypertension, i.e., no chest pain, shortness of breath, or 
other symptomatology.  On physical examination, the veteran 
had normal gait and ambulation.  His blood pressure was 
150/110.  There was no deformity, effusion, erythema, or 
tenderness on palpation of the right knee.  The veteran was 
fully able to extend his knee to 0 degrees and is able to 
flex his knee to 100 degrees.  He did have pain on flexion at 
100 degrees.  The left knee revealed surgical scars.  There 
was no deformity of the knee.  The veteran could extend the 
left knee to 0 degrees and flex it to approximately 95 
degrees with pain on full flexion.  Knee stability was intact 
on examination.  The veteran was able to bear weight on both 
knees.  The impression was degenerative joint disease of both 
knees, hypertension, and morbid obesity.  The examiner noted 
that veteran had a previous injury to the left knee requiring 
surgery and that he likely had degenerative joint disease 
which had progressed because of age and obesity.  The 
veteran's mobility was somewhat limited because of pains in 
the knees but he took medication to help alleviate this pain.

A February 1997 VA X-ray report of the left and right knees 
reflected that moderate narrowing of the right medial and 
lateral joint compartment and marked narrowing of the left 
medial joint compartment.  Severe hypertrophic changes 
involving bone femoral condyles, patella and tibial plateaus 
were worse on the left than on the right.  No acute fractures 
were identified.  The impression was extensive degenerative 
changes of both knees, more prominent on the left side.

In a January 1998 rating decision, the RO continued the 10 
percent ratings for the left knee disorder and for 
hypertension and also continued the denial of service 
connection for the right knee condition on the basis that the 
claim was not well grounded.  A statement of the case was 
issued in January 1998.  That same month the veteran 
submitted his substantive appeal.  With regard to his 
hypertension, the veteran stated that he noticed in the 
statement of the case that it reported that he had denied 
symptomatology associated with his hypertension.  He stated 
that he did not remember being asked whether he had chest 
pain or shortness of breath, and he claimed that he had had 
such symptoms.  He also alleged that he continued to 
experience excessive pain in his left knee and that his knee 
was unstable.  With regard to his right knee, he stated the 
weakness of left knee was transferred to the right.

On his substantive appeal, the veteran requested a hearing 
before a traveling member of the Board ("Travel Board" 
hearing) at the RO.

In April 1998, the RO received private medical records.  A 
December 1995 record from Dr. Glenn shows that the veteran's 
blood pressure was 132/100.  Diagnoses included hypertension.  
A November 1996 record from Dr. Glynn shows that the veteran 
complained of fatigue and dizziness.  The doctor noted he was 
taking medicines for sinusitis.  A blood pressure reading of 
140/108 was recorded.  The diagnoses were sinusitis and 
hypertension, not well controlled.

In June 1998, the RO received treatment records from Paul J. 
Payne, M.D., Marietta Orthopaedic and Sports Medicine, P.A.., 
reflecting that the veteran was seen on two occasions in June 
and August 1996.  The June 1996 notation reflects that the 
veteran was seen for bilateral knee pain, worse on the left.  
Dr. Payne noted the history of injury and surgeries in the 
late 1970s on the left knee.  The veteran reported that he 
noted especially when he walked down hills he was having pain 
on the medial aspect of the left knee and lateral aspect of 
the right knee.  He had the sensation of giving out but no 
locking.  X-rays revealed marked collapse of the medial 
compartment with osteophyte formation of the left knee and 
there were some osteophytes around the patella of the right 
knee.  Dr. Payne injected the left knee, sent the veteran to 
physical therapy for whirlpool and quad exercises, and 
prescribed Daypro, nonsteriodal anti-inflammatory drug 
(NSAID).  Physical examination revealed laxity of the 
anterior cruciate and the medial collateral ligaments.  Dr. 
Payne noted that the condition may require a knee brace.

The August 1996 treatment record reflects that the veteran 
reported that his condition was much improved.  He still had 
some pain in the knee especially going down hills and down 
stairs.  Going up stairs did not bother him as much.  
Physical examination revealed laxity of the anterior cruciate 
ligament.  Dr. Payne recommended a brace.

Many handwritten records from Dr. Glenn's office were also 
received in May 2000 and these records document numerous 
blood pressure pressure readings over several years.  The 
dates and readings are as follows:  May 1994:  120/88; 
November 1996:  120/96; November 1996:  140/108; February 
1997:  120/80; March 1997:  120/84; April 1997:  120/84; June 
1997:  120/90; July 1997:  130/90; August 1997:  140/110; 
August 1997:  124/90; September 1997:  140/90, 140/92; 
September 1997:  140/98; October 1997:  130/80; January 1998:  
120/70, 120/97; March 1998:  100/70; June 1998:  130/88; July 
1998:  130/80; August 1998:  140/90; September 1998:  130/90, 
132/100; October 1998:  140/60, 130/80; December 1998:  
170/80; April 1999:  130/100, 130/100; May 1999:  130/80, 
100/76; July 1999:  140/98; August 1999:  130/100; October 
1999:  110/80; October 1999:  118/80; October 1999:  140/90; 
November 1999:  120/60.

In June 2000, the RO received an examination report, dated in 
June 2000, from The Physician's Pain and Rehabilitation 
Specialists of GA, P.C., which pertained primarily to 
conditions other than those on appeal before the Board.  
However, the examination report did reflect that the 
veteran's blood pressure was 150/110 and that the veteran's 
gait was mildly impaired and that he ambulated with a cane.  
The veteran reported pain on weight bearing which he stated 
was secondary to degenerative joint disease in the left knee.
In a August 2000 rating decision, the RO granted an increased 
rating for the left knee disability by granting a separate 10 
percent rating for limited motion of the knee under 
Diagnostic Code 5257 in the VA Schedule for Rating 
Disabilities while continuing the 10 percent rating 
previously in effect for laxity under Diagnostic Code 5257.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  The RO continued the 10 
percent rating for hypertension.  A supplemental statement of 
the case was issued in August 1998, and the case was 
forwarded to the Board.

In December 2000, the Board remanded the case to have the 
veteran scheduled for the Travel Board hearing he had 
requested on the VA Form 9 substantive appeal.  On remand a 
hearing was scheduled for January 2001 by means of video 
conferencing equipment with the appellant in Decatur, 
Georgia, and a member of the Board sitting in Washington, DC.  
Evidence in the claims file reflects that the veteran 
reported for the hearing but there were technical 
difficulties with the video equipment and the hearing was not 
held.  Thereafter, the veteran submitted a written statement 
withdrawing his request for a hearing, stating that he no 
longer wished to offer oral testimony and wanted the Board to 
make a decision on his claims.  38 C.F.R. § 20.702(e).

The veteran has submitted additional medical evidence to the 
Board and he has waived his right to have the RO review this 
evidence in the first instance.  38 C.F.R. § 20.1304(c).  
This evidence includes VA radiology reports and progress 
notes pertaining primarily to the veteran's knees.

An August 2000 X-ray report of the knees demonstrated 
moderately advanced tricompartmental degenerative joint 
disease with prominent osteophytosis particularly involving 
the patellofemoral joints.  Degenerative joint disease also 
involved the proximal tibiofibular joint.  No significant 
effusion was demonstrated, however.  Focal small mineralized 
density projected posterior to the left distal femur, likely 
dystrophic ossification.  The impression was bilateral 
tricompartmental degenerative joint disease.

A November 2000 progress note showed that the veteran was 
seen for follow up on his hypertension and also for bilateral 
knee pain.  The veteran reported that home blood pressure 
readings were about 130/75-85 with occasional increases to 
100 diastolic readings.  The veteran stated that he had been 
complaint with his medication.  On examination, his blood 
pressure was 139/87.  The assessment was essential 
hypertension, probably controlled.  The doctor noted that the 
veteran was to begin to monitor blood pressure more 
frequently at home and to bring the results to future 
appointments.

The veteran also complained of bilateral knee pain and 
instability of the left knee.  The results of an examination 
of the knees was not recorded under the findings for the 
lower extremities on the progress note.  The assessment was 
bilateral knee pain.  The doctor noted that the shift of 
weight from the long term injury on the left was now causing 
the right knee pain.  An MRI (magnetic resonance imaging) of 
the knees was planned.

December 2000 MRI reports pertaining to the right and left 
knees are of record.  The impression with regard to the right 
knee was (1) tricompartmental degenerative joint disease with 
probable proximal tibiofibular involvement; disease most 
predominantly affected the lateral joint space; (2) macerated 
lateral meniscus; medial meniscus degenerative signal without 
definite tear; signal alteration was possibly secondary to 
previous surgical procedure per the veteran's history; the 
type of surgery was not specified; (3) possible anterior 
cruciate ligament tear, without anterior tibial translation; 
the veteran reported history of previous anterior cruciate 
ligament surgery, left versus right knee not specified; (4) 
suspect small posterior popliteal fossa atypical synovial 
versus meniscal cyst; small effusion; cannot rule out 
presence of small loose bodies; (5) possible chronic patellar 
tendinitis.

The impression with regard to the left knee was (1) 
moderately advanced tricompartmental degenerative joint 
disease, predominantly medial joint space; (2) chronic 
anterior cruciate ligament tear with anterior tibial 
translation; (3) significant posterior cruciate ligament 
buckling, possible proximal attenuation/partial tear; (4) 
thickened medial collateral ligament; (5) medial meniscus 
largely absent, suggestive of prior meniscectomy procedure; 
(6) macerated lateral meniscus body and posterior horn; (7) 
suspect loose bodies, largest within the posterior joint 
space; (8) possible lipoma arborescens, chronic synovitis, 
medial meniscal cyst (versus artifact due to presence of 
micrometallic debris).

Analysis:  Hypertension.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, although the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, although the VCAA is applicable to all claims, 
including the one for the increased rating for hypertension 
in this case, the Board notes that, even prior to the new 
law, there was a much lower threshold for finding a claim for 
an increased rating well grounded than there was for finding 
a claim for service connection for a disability well 
grounded.  In Proscelle v. Derwinski, the United States Court 
of Appeals for Veterans Claims (Court) held that where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased rating.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
practical effect of this holding was that the Board and the 
ROs found nearly all claims for increased ratings to be well 
grounded.  Stated another way, claims for increased ratings 
were rarely denied for the reason that they were not well 
grounded.

In this case, the RO did not deny the claim for an increased 
rating for hypertension on the basis that it was not well 
grounded.  Moreover, although the VCAA had not yet been 
enacted when the RO adjudicated the claim for an increased 
rating, the RO has met its duty to assist the appellant in 
the development of this claim under the VCAA.  By virtue of 
the statement of the case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim when the RO noted the 
criteria for a rating higher than 10 percent.  Moreover, 
although the rating criteria for evaluating hypertension were 
revised in January 1998 during the pendency of the appeal, 
the RO provided the veteran with notice of the old criteria 
in the statement of the case and with notice of the new 
criteria in the supplemental statement of the case.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, and it appears that 
all evidence relevant to this claim has been obtained and 
associated with the claims folder.  Service medical records 
have been associated with the claims folder.  A VA 
examination specifically for rating purposes was conducted in 
February 1997, and copies of numerous reports, both VA and 
private, which contain blood pressure readings over the years 
have been associated with the file.  Accordingly, the Board 
concludes that the VA's duty under the new law to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete his claim has 
been fulfilled as well as the duty to assist him with the 
development of evidence relevant to his claim by obtaining 
treatment records and affording him a VA medical examination.  
Therefore, the Board concludes that remand for compliance 
with the provisions of the VCAA would serve no useful purpose 
in this case with regard to the claim for an increased rating 
for hypertension.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Concerning the revisions to the rating criteria governing the 
evaluation of hypertension having been revised during the 
course of this appeal period, the veteran received notice of 
both the old and the new criteria prior to the case being 
sent to the Board.  Accordingly, the Board concludes that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal because due process requirements of notice of 
all applicable laws and regulation have been met with regard 
to both the old and the new rating criteria.  VAOPGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the service-connected hypertension is evaluated 
under Diagnostic Code 7101 of the VA Schedule for Rating 
Disabilities.  The criteria prior to the revisions effective 
in 1998 provided that a 10 percent evaluation required 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation required diastolic blood pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation was warranted for diastolic blood pressure 
of predominantly 120 or more with moderately severe symptoms, 
and a 60 percent evaluation was warranted for diastolic blood 
pressure of predominantly 130 or more with severe symptoms.  
Note 1 following the criteria stated that for the 40 and 60 
percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.  Note 2 
provided that when continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

The revised criteria provide a 10 percent rating for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is provided for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent rating may 
be assigned for diastolic pressure predominantly 120 or more.  
A 60 percent rating may be assigned for diastolic pressure 
predominantly 130 or more.  Note 1, following the criteria, 
provides that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days, and that, for purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note 2 instructs the adjudicator 
to evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).

Because only three of these many readings shown by the 
evidence in this case reflects a diastolic pressure of 110 
and none show more than 110, the Board concludes that the 
veteran does not have hypertension in which the diastolic 
pressure is predominantly 110 or more.  Moreover, the 
systolic pressure is never shown to be 200, the highest 
reading being 150, and therefore, the Board concludes that 
the hypertension is not manifested by systolic pressure 
predominantly 200 or more.  The evidence does show that the 
veteran's hypertension requires medication for control, and 
both the old and the new criteria contemplate the required 
use of medication for control of hypertension at the 10 
percent level.  Compare 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 2 (1997) with 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2000).  Thus, the Board finds that the 
service-connected hypertension in this case is manifested by 
occasional diastolic pressure readings more than 100 since 
1994 and the rest less than 100; by systolic pressure 
readings less than 150; and evidence that continuous 
medication is required for control.  Accordingly, the Board 
concludes that the criteria for a disability rating in excess 
of 10 percent for service-connected hypertension have not 
been met and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997 & 2000).


ORDER

An increased rating for service-connected hypertension is 
denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As noted in the decision above, on November 9, 2000, the 
President signed into law the VCAA which has redefined the 
obligations of VA with respect to the duty to assist, which 
has included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and which has eliminated the concept of a 
well-grounded claim.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for the claims noted below for compliance with the notice and 
duty to assist provisions contained in the new law.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Accordingly, this case is REMANDED 
for the following:

Service connection for right knee condition secondary to 
service-connected left knee condition.

This claim was denied by the RO as not well grounded in June 
1996 and in the August 2000 supplemental statement of the 
case.  As noted above, the VCAA has eliminated the concept of 
a well-grounded claim.  In addition, the veteran has 
submitted to the Board a November 2000 VA progress note in 
which an examiner has stated that "the shift of weight from 
the long term injury on the left is now causing the right 
knee pain."  The Board finds that this evidence is relevant 
to a material issue in the claim for service connection on a 
secondary basis under section 3.310 of VA regulation, namely, 
whether the present disability of the right knee is 
proximately due to or the result of the service-connected 
left knee disability.  38 C.F.R. § 3.310(a).

The Board does not find the VA examiner's brief statement in 
the November 2000 progress note dispositive of this matter 
because it is not clear that the examiner was aware of the 
history of right knee disability as shown by the evidence in 
the claims file.  This evidence shows that complaints and 
findings relevant to a right knee disability were first shown 
following a motor vehicle accident in 1994.  Although the 
statement in the November 2000 progress note is not a 
sufficient basis on which to grant service connection, the 
matter in question warrants remand for review of all the 
medical evidence of record pertaining to a right knee 
disability by an examiner who can then render an informed 
opinion on the matter.  Moreover, under the holding in Allen 
v. Brown, where a service-connected disability aggravates a 
non-service-connected disability, the degree of disability 
over and above the degree of disability existing before the 
aggravation is compensable.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Thus, remand is also required for an 
examiner to consider and render an opinion on whether the 
service-connected left knee disability aggravates the 
non-service-connected right knee disability.

Increased rating for service-connected left knee disability.

The service-connected knee disability is rated 10 percent for 
limitation of motion under Diagnostic Code 5260 and 10 
percent for recurrent subluxation or lateral instability 
under Diagnostic Code 5257.  Of the evidence dated 
contemporaneous to the increased rating claim brought by the 
veteran in November 1995 to the most recent medical evidence 
of record, only the February 1997 VA examination provides 
findings of the range of motion of the left knee in degrees.  
Thus, only that examination specifically addresses the rating 
criteria for assessing the degree of impairment based on 
limitation of flexion under Diagnostic Code 5260.  That 
examination showed full range of extension to 0 degrees and 
range of flexion limited to 95 degrees with pain thereafter.  
In order to warrant a 10 percent rating for limitation of 
flexion under Diagnostic Code 5260, flexion must be limited 
to 45 degrees.  To warrant the next higher or 20 percent 
rating, flexion must be limited to 30 degrees.  Thus, the 
evidence does not show that the service-connected left knee 
condition meets the requirements for a compensable rating 
under Diagnostic Code 5260.  However, the criteria of 
Diagnostic Code 5003 permits a 10 percent rating to be 
assigned for impairment caused by arthritis where there is 
some limitation of motion of a major joint such as the knee 
but the limitation of motion is not so great as to meet the 
requirements for a compensable rating under the criteria for 
rating limitation of motion of the specific major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2000) (emphasis 
added).  Because degenerative osteoarthritic changes of the 
left knee have been shown by X-ray evidence in this case, the 
10 percent rating for limitation of motion of the left knee 
is warranted, and there is no basis shown by the evidence for 
the next higher or 20 percent rating to be assigned.

With regard to the 10 percent rating assigned under 
Diagnostic Code 5257, the veteran has complained that his 
knee is unstable and some medical evidence of record reflects 
that there may be some instability of the left knee although 
it is not clear whether the degree of instability is slight, 
moderate, or severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Although the February 1997 VA examiner found that knee 
stability was intact, physical examinations by Dr. Payne in 
June and August 1996 revealed laxity of the anterior cruciate 
and medial collateral ligaments.  It is not clear whether 
laxity of these ligaments renders the knee unstable and, if 
so, the extent of the instability.  Moreover, in December 
2000, the veteran was afforded a VA MRI which showed 
moderately advanced tricompartmental degenerative joint 
disease, chronic anterior cruciate ligament tear, and 
significant posterior cruciate ligament buckling.  The Board 
concludes that remand is required for an examiner to consider 
this additional evidence, to examine the left knee for 
instability, and, if it is unstable, to comment on the extent 
of the instability, the latter finding being required for 
rating purposes under Diagnostic Code 5257.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, including 
those brought by the VCAA, the case is REMANDED to the (RO) 
for the following development:

1.  The RO should ask the veteran where 
he has been treated for his right and 
left knee disabilities since his case has 
been at the Board and assist him in 
obtaining all records of treatment that 
are not already in the claims file and 
add them to the claims file.

2.  The RO should schedule the veteran 
for the type or types of examinations 
appropriate to obtain the medical 
information needed to resolve the issues 
pertaining to the claims for service 
connection for a right knee disability 
and for an increased rating for the left 
knee disability 

3.  The examiner must review all the 
evidence in the case pertaining to the 
left and right knee disabilities 
including the MRI studies dated in 
December 2000.  The examiner must record 
findings of the range of motion for the 
knees in the examination report in 
degrees and should state at what point 
painful motion begins.  The examiner must 
state whether there is subluxation or 
instability of the left knee and, if so, 
the examiner should state whether the 
extent to which the knee is unstable, 
i.e., the examiner should state whether 
the instability is slight, moderate, or 
severe.

An examiner commented on an November 2000 
VA Progress Note that "the shift of 
weight from the long term injury on the 
left is now causing the right knee 
pain".  However, the medical evidence of 
record also shows that the veteran 
underwent treatment for right knee strain 
following a motor vehicle accident in May 
1994.  The medical evidence also shows 
that the veteran is morbidly obese.  
Based on review of all the evidence of 
record pertaining to the right knee and 
current examination findings, the 
examiner must render an opinion on 
whether the shift of weight from the long 
term injury on the left has caused the 
current right knee disability.  The 
examiner should also state whether the 
shift of weight from favoring the left 
knee is the major or principal cause of a 
current right knee disability or whether 
the injury to the knee in 1994 or obesity 
or both have played a more significant or 
proximate role than shifting the weight 
in the causing the current right knee 
disability.  Finally, if the examiner has 
concluded that the injury to the knee in 
1994 or obesity have played a more 
significant or proximate role that 
shifting the weight in the causing the 
current right knee disability, the 
examiner should state whether shifting of 
the weight to favor the left knee or any 
other aspect of the left knee disability 
aggravates the current right knee 
disability and, if so, to what extent 
this aggravation of the right knee adds 
or contributes to the degree of 
disability existing before the 
aggravation.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 



